                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA,

       Petitioner,

v.                                                                  Case No: 8:18-mc-83-T-35CPT

KEVIN HINES, d/b/a ULTIMATE
ULTRASOUNDS OF FLORIDA,

       Respondent.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on August 14, 2019 (Doc. 32).            In the Report and

Recommendation, Magistrate Judge Tuite recommends: 1. The Government’s Petition to Enforce

a Civil Investigative Demand and Subpoena Duces Tecum (Doc. 1) be granted; 2. The Subpoena

be enforced as issued, and Hines be directed to comply as provided therein within thirty (30) days

of the Court’s Order granting the Petition; 3. The CID be enforced as issued, and Hines be directed

to comply as provided therein should the Government seek to take additional testimony from him

after receiving and reviewing information responsive to the Subpoena; and 4. The Government’s

Motion to Hold Respondent Kevin Hines in Contempt (Doc. 31) be denied without prejudice. All

parties were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1).   No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:
       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 32) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    The Government’s Petition to Enforce a Civil Investigative Demand and Subpoena

              Duces Tecum (Doc. 1) is GRANTED.

       (3)    The Subpoena is enforced as issued. Kevin Hines is directed to comply with the

              Subpoena, as provided therein, on or before October 18, 2019.

       (4)    The CID is enforced as issued. Kevin Hines is directed to comply with the CID, as

              provided therein, should the Government seek to take additional testimony from

              him after receiving and reviewing information responsive to the Subpoena.

       (5)    The Government’s Motion to Hold Respondent Kevin Hines in Contempt (Doc. 31)

              is DENIED without prejudice.

       DONE AND ORDERED at Tampa, Florida on September 18, 2019.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                              2
